NEWS RELEASE FOR IMMEDIATE RELEASE PICO HOLDINGS, INC. ANNOUNCES RESULTS FOR THE THIRD QUARTER AND FIRST NINE MONTHS OF 2009 (LA JOLLA, CALIFORNIA)—November 6, 2009—PICO Holdings, Inc. (NASDAQ: PICO) reported shareholders’ equity of $570.4 million ($25.24 per share) at September 30, 2009, compared to $563.2 million ($24.93 per share) at June 30, 2009, and $477.7 million ($25.36 per share) at December 31, 2008.Reported book value per share increased by $0.31, or 1.2%, during the third quarter of 2009, and declined by $0.12, or 0.5%, over the first nine months of 2009. Commenting on the year to date, PICO’s President and Chief Executive Officer, John Hart, said: “At September 30, 2009, the PICO parent company and our non-insurance subsidiaries had $158 million in cash and liquid short-term investments available for asset purchases and acquisitions. “In 2008 and 2009 so far, our largest use of capital has been the investment of more than $68 million by Union Community Partners acquiring residential lots in the Central Valley and Central Coast of California.As of September 30, 2009, UCP owns or controls a total of 546 finished lots and 3,168 potential lots in various stages of entitlement. “UCP has enjoyed early success from the sale of residential lots from two projects in and around metropolitan Fresno, California, during the second and third quarters of 2009.UCP has sold its entire inventory at one project, generating an Internal Rate of Return of approximately 45%.UCP has entered into agreements to sell the remainder of its inventory at the other project in the fourth quarter of 2009 and in 2010, which we estimate will also generate an IRR on that project of approximately 45%. “As previously announced, during the third quarter of 2009 UCP acquired a defaulted note from a financial institution, with the intention of foreclosing on the note and taking ownership of the underlying property.As a consequence, we acquired 1,400 entitled residential units on a 244-acre site in Monterey County, California, which is known as the East Garrison master-planned community.East Garrison is located on the north-east corner of the historic former Fort Ord Army base, just outside Monterey. more – 1 PICO Holdings, Inc.
